Hvmak, C. J.
Plaintiff, as the administrator of Peter S. Miller, deceased, sued to recover of defendant twenty-six bales of cotton, or their value. Defendant answered by a general denial.
There was judgment rendered against defendant, and he has appealed.
The deceased, Peter S. Miller, raised on his two plantations one hundred and sixty bales of cotton, in the year 1862. After his death, in 1862, no more cotton was raised on the places.
In the year 1863, one of the administrators of his estate sold one hundred and ten bales of the same, and gave the estate credit for the proceeds from the sale thereof, in an account rendered by him. In February, 1865, the defendant took from one of the two plantations twentyrsix bales of the cotton. These twenty-six bales were the only remaining cotton on the two plantations, and to recover which, or their value, this suit is brought.
Defendant produced no evidence that he had bought the cotton. There is no presumption that the twenty-six bales of cotton taken by him was ia . part of the one hundred and ten bales sold by the administrator, as more *544'than one hundred and ten bales had been removed from the plantations before he toot therefrom the twenty-six bales.
Judgment of the District Court affirmed ; defendant to pay costs of ■appeal.